DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           J.P.M., the mother,
                               Appellant,

                                      v.

  DEPARTMENT OF CHILDREN AND FAMILIES and GUARDIAN AD
                    LITEM PROGRAM,
                        Appellees.

                               No. 4D20-2693

                               [April 29, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Nancy Perez, Judge; L.T. Case Nos. 502019DP000618 and
502019DP000365.

    Antony P. Ryan, Director, and Paul O’Neil, Assistant Regional Counsel,
Office of Criminal Conflict and Civil Regional Counsel, West Palm Beach,
for appellant.

  Andrew Feigenbaum of Children’s Legal Services, West Palm Beach, for
appellee Department of Children and Families.

   Thomasina Moore, Statewide Director of Appeals, and Sara Elizabeth
Goldfarb, Appellate Counsel, Tallahassee, for appellee Guardian ad Litem
Program.

PER CURIAM.

   Affirmed.

WARNER, DAMOORGIAN and FORST, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.